DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 05/13/2022 has been entered.  Claims 1, 2-9, 11-14, 16-18, 19, and 20 have been emended.  Claims 10 and 15 have been canceled.  New claims 21-22 have been added.  Claims 1-9, 11-14, and 16-22 are still pending in this application, with claims 1, 19 and 20 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 05/13/2022.
Claims 1-9, 11-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-9, 11-14, 16-18, and 21-22* are dependent on claim 1.
Claim 19, and
Claim 20.

Regarding claims 1, 25, and 30, the prior art of record either individually or in combination does not disclose or fairly suggest an apparatus, a method, and a non-transitory computer-readable medium for information processing with the claimed detailed limitations such as the use of “a speech recognition result of a first speech performed by a first user, based on the result, determine whether or not a second speech performed by a second user after first speech is a restatement of the first speech”, the use of “determine whether the second user belongs to an application range of users which the learning result of the meaning is applied to, based on a relationship with the first user and the second user”, and the use of “performing, to the second user, an operation corresponding to the learning result of the meaning, under a condition that the second user belongs to the application range” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 05/13/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/26/2022